Citation Nr: 0108000	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition to include post-traumatic stress disorder (PTSD), 
due to personal assault.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1974 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for a nervous condition secondary to personal 
assault in service.  The veteran submitted a notice of 
disagreement in October 1998, and the RO issued a statement 
of the case in October 1998.  The veteran submitted a 
substantive appeal in November 1998, and testified at a 
hearing in February 1999. 


REMAND

The veteran contends that she was physically assaulted in 
service, resulting in a major depressive disorder and nervous 
condition, as well as PTSD.  The Board notes that the record 
also demonstrates that the veteran gave a preservice history 
of abuse by her brother and father.

Fulfillment of the VA statutory duty to assist the veteran 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Here, VA progress notes dated in February 1998 reflect that 
the veteran had stated that she was hospitalized for 
depression and nerves from December 28, 1997, to December 31, 
1997.  Private medical records dated in March 1999 reflect 
that the veteran was treated at the VA Hospital in Salem 
after Christmas 1997.  Reports of the veteran's treatment and 
hospitalization for depression and nerves are relevant to her 
claim and should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Likewise, records in the claims folder indicate that the 
veteran is receiving Social Security benefits due to her 
depression and nervous condition.  Reports of medical 
evaluations of the veteran that were used by SSA to award 
disability benefits have not been obtained, and they should 
be.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when VA is put on notice of the 
existence of relevant SSA records, VA must seek to obtain 
those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

The Court has also held that VA has undertaken a special 
obligation to assist those who claim service connection for 
PTSD based on personal assault.  Patton v. West, 12 Vet. 
App. 272 (1999).  In such a case, the provisions of VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c 
(Apr. 30, 1996) are substantive rules that are the equivalent 
of VA regulations.  Further attempts to develop evidence that 
might corroborate the claimed stressor are required.  Id., 
5.14c (4), (9).

The veteran testified to the effect that an attack occurred 
during the summer of 1975 at the 36th Medical Battalion in 
Fort Hood, Texas.  The veteran testified that she reported 
the incident to the guard on duty at the barracks and to the 
office of military police.  The veteran testified that she 
did not seek medical attention at the time because she was 
not physically injured.  The veteran testified that she later 
sought a transfer to Germany, but that her request was 
denied.  It is the judgment of the Board that a further 
attempt should be made to obtain corroborating evidence of 
the incident as reported by the veteran.

In addition, the Board notes that there is no diagnosis of 
PTSD in the claims folder.  An evidentiary review of the 
record shows that the veteran has been hospitalized for a 
major depressive disorder and anxiety, but she has not 
undergone a VA PTSD examination.  No opinion is of record as 
to the etiology and/or current severity of any psychiatric 
disorder.  In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if the 
evidence involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in relation 
to the medical diagnosis by a VA neuropsychiatric physician.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for any psychiatric disorder 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including the VA medical facility in 
Salem, Virginia, in order to obtain the 
reports of the veteran's treatment and 
hospitalization in December 1997.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  The RO should obtain a copy of the 
veteran's service record jacket, 
including complete military personnel 
records.

4. The RO should make an attempt to 
obtain evidence that might corroborate 
the occurrence of an attack of the 
veteran during the summer of 1975 at Fort 
Hood, Texas, including military police 
records.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder found.  The examiner must offer 
an opinion as to whether the veteran's 
service medical or personal records 
contain any behavioral signs that she was 
assaulted in service.  If there is 
evidence to such effect, the examiner 
must opine whether it is at least as 
likely as not that the veteran has a 
psychiatric disorder, including PTSD, 
which is related to such assault.  In 
offering his/her opinions, the examiner 
must also comment on the impact of any 
preservice abuse suffered by the veteran.  
All indicated studies should be performed 
and all indicated findings reported in 
detail.  The examiner should give a fully 
reasoned opinion and support the opinion 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

6.  The RO should ensure that the notice 
requirement and the duty to assist have 
been satisfied under the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
so, the RO should then review the 
veteran's claim for service connection 
for an acquired psychiatric condition to 
include PTSD, due to personal assault.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to her and her 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


